DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6089278 to Nishino et al. (Nishino).

With regard to claim 1, Nishino discloses a Multi-layer motor vehicle tube (Nishino, title, abstract) for conducting at least one fluid medium, wherein the tube features 
at least five layers (10/11/12/13/14, fig. 2, column 4, lines 8-13) and specifically with the following layer structure, from outside to inside: 
(14, fig. 1, column 4, lines 8-13) made substantially of at least one polyamide (column 8, lines 48-53), 
a first adhesive layer (13, fig. 1, column 10, line 49), 
a barrier layer (12, fig. 1, column 7, line 25) with barrier properties against at least one component of the fluid medium (column 7, lines 51-55), 
a second adhesive layer (11, fig. 1, column 9, line 19), 
an inside layer (10, fig. 13, column 5, line 47) made substantially of at least one thermoplastic polyurethane (TPU) (column 7, lines 9-19) and/or at least one partly aromatic polyamide (PPA) (column 5, lines 48-49), wherein a total layer thickness of the tube amounts to 0.7 to 3 mm (column 4, lines 44-49) and wherein a thickness of the first adhesive layer (.02-.1mm, column 4, line 46) and/or a thickness of the second adhesive layer (.02-.1mm, column 4, line 48) is less than a thickness of the barrier layer (.05-.2mm, column 4, line 47).

With regard to claim 3, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein a thickness of the outside layer amounts to 5 to 50%, of the total layer thickness of the tube (column 4, lines 44-49).

With regard to claim 4, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the first adhesive layer is an adhesive layer based on at least one polyamide and/or based on at least one polyolefin (column 10, lines 56-60).

With regard to claim 6, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the thickness of the first adhesive layer amounts to 3 to 30% of the total layer thickness of the tube (column 10, liens 61-67).

With regard to claim 8, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the thickness of the barrier layer amounts to 5 to 50% of the total layer thickness of the tube (column 4, lines 44-49).

With regard to claim 9, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the barrier layer features barrier properties against at least one component of a motor fuel conducted through the tube (column 7, lines 51-55).

With regard to claim 10, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the second adhesive layer is an adhesive layer based on at least one polyamide and/or based on at least one polyolefin (column 9, lines 37-43).

With regard to claim 12, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the thickness of the second adhesive layer amounts to 3 to 30% of the total layer thickness of the tube (column 4, lines 44-49).  

With regard to claim 13, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the thickness of the inside layer amounts to 5 to 50% of the total layer thickness of the tube (column 4, lines 44-49).

With regard to claim 14, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the inside layer is an innermost layer of the tube and (column 5, lines 64-67).

With regard to claim 15, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the inside layer is provided with conductive additives (column 7, lines 20-24).

With regard to claim 16, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the tube is produced by coextrusion (column 4, lines 14-25).

With regard to claim 17, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the total layer thickness of the tube amounts to 0.7 to 2.5 mm (column 4, lines 44-49).

With regard to claim 18, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the total layer thickness of the tube amounts to 0.8 to 2 mm (column 4, lines 44-49).
        
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent No. 6089278 to Nishino et al. (Nishino).

With regard to claim 2, Nishino discloses the Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the outside layer substantially consists of polyamide 12 and/or of polyamide 6.12 (column 8, lines 48-53 discloses an outer layer made of “polyamide resins” or “polyamide type elastomers”.  It is submitted that the recitation of “polyamide resins” and “polyamide type elastomers” encompasses all polyamide resins including polyamide 12 and/or polyamide 6.12).
In the event that applicant argues that the claimed outside layer substantially consisting of polyamide 12 and/or of polyamide 6.12 is somehow distinct from Nishino’s disclosed “polyamide resins”, it would have been obvious to one having ordinary skill in the art at the time of filing to provide an outside layer of Nishino that consists substantially of polyamide 12 and/or of polyamide 6.12, since polyamide 12 is readily available and suitable for use in automotive hoses as it is known to be chemical resistant and resistant to stress cracking.

With regard to claim 5, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further discloses wherein the first adhesive layer is an adhesive layer based on polyamide 6.12 and/or based on polypropylene (column 10, lines 55-60 discloses an adhesive resin that is made from polyether block amides – which contain PA6 and PA12. Also disclosed is the use of modified polyolefin.  Polypropylene is a type of modified polyolefin).
Even if applicant tries to argue the claimed PA 6/12 and/or polypropylene first adhesive layer is distinct from the polyether block amides or modified polyolefins disclosed by Nishino, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a first adhesive layer based on PA 6.12 and/or polypropylene since those materials are cheap and available and suitable, since those materials would be expected to work with the materials of the other layers. 

With regard to claim 11, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, and further disclose wherein the second adhesive layer is an adhesive layer based on polyamide 6.12 and/or based on polypropylene (column 9, lines 37-43 discloses the use of polyamide type elastomers and/or modified polyolefins. Polypropylene belongs to the group of polyolefins).  
Even if applicant tries to argue the claimed PA 6.12 and/or polypropylene is not anticipated by Nishino, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a second adhesive layer based on PA 6.12 and/or polypropylene since those materials are readily available and will be compatible with the adjacent layers for adhesion purposes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6089278 to Nishino et al. (Nishino) in view of United States Patent Application Publication No. 2016/0001520 A1 to Waterworth (Waterworth). 

With regard to claim 7, Nishino discloses a Multi-layer motor vehicle tube according to claim 1 as set forth above, but fails to further disclose wherein the barrier layer is a barrier layer based on at least one component from the group "EVOH, fluoropolymer."
Waterworth discloses the suitability of EVOH as a barrier material.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Nishino with an EVOH barrier layer in order to reduce the amount of oxygen permeation through the tube wall as taught by Waterworth at paragraph 0034



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/10/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753